FILED
                            NOT FOR PUBLICATION                               AUG 02 2016

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 15-30321

               Plaintiff - Appellee,              D.C. No. 3:15-cr-05291-BHS

 v.
                                                  MEMORANDUM*
BUFORD EDDY TERWILLEGER,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Western District of Washington
                     Benjamin H. Settle, District Judge, Presiding

                              Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      Buford Eddy Terwilleger appeals from the district court’s judgment and

challenges a condition of supervised release imposed following his guilty-plea

conviction for failure to register and update sex offender registration, in violation

of 18 U.S.C. § 2250(a). We have jurisdiction under 28 U.S.C. § 1291, and we

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      Terwilleger challenges the condition of supervised release requiring him to

participate in a sexual-deviancy assessment. We review for an abuse of discretion,

see United States v. Napulou, 593 F.3d 1041, 1044 (9th Cir. 2010), and find none.

Contrary to Terwilleger’s contentions, the condition is reasonably related to the

goals of protecting the public and rehabilitation in light of his history and

characteristics and involves no greater deprivation of liberty than is reasonably

necessary. See 18 U.S.C. § 3583(d)(1), (2); United States v. Johnson, 697 F.3d
1249, 1251 (9th Cir. 2012) (an assessment condition is a “much less significant

restraint” than sex offender treatment and justified even when the prior convictions

are decades-old).

      AFFIRMED.




                                           2                                    15-30321